DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Election
This application contains claims directed to patentably distinct species. Applicants are required under 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

The species are as follows:
the individual amino acid sequences set forth in any one of SEQ ID NOs:15 to 137, collectively recited in claims 5, 7, 9, and 11; and
the individual (species; types of) plants collectively recited in claims 14-19.
 
	Applicants are required to elect (i) one amino acid sequence, and (ii) one plant species (type of plant). 

	Depending on which amino acid sequence and which type (species) of plant is elected, one or more of claims 7, 9, 11, and 14-19 may be WITHDRAWN from consideration. 

The species are independent or distinct because the amino acid sequences and the different species (types of plants) will require a separate search for the prior art, and each species may raise separate issues with regard to 35 U.S.C. § 112. Applicants are reminded that different nucleotide sequences, different amino acid sequences, and different plant species are structurally distinct chemical compounds and are unrelated to one another. These compositions are thus deemed to normally constitute different inventive concepts. In addition, these species are not obvious variants of each other based on the current record. 

Applicants are required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: each pathway for production of alcohol and biodiesel, each organism, each set of designer genes, each enzyme, each deleted gene, each polypeptide, and each biosafety-guarded feature will require a separate search for the prior art, and each species may raise separate issues with regard to 35 U.S.C. § 112. Applicants are reminded that different nucleotide sequences, different amino acid sequences, different alcohols, different enzymes, different genes, and different organisms are structurally distinct chemical compounds and are unrelated to one another. These compositions are thus deemed to normally 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. If claims are added after the election, applicants must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under pre-AIA  35 U.S.C. § 103(a) of the other species.


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663